Citation Nr: 1641791	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  16-14 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for throat cancer. 

2.  Entitlement to service connection for cancer of the lymph nodes, secondary to throat cancer. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1959 to March 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that he has throat cancer due to service, to include Agent Orange exposure therein, and that he has cancer of the lymph nodes due to his throat cancer.  The Veteran's service records show that he served in the Republic of Vietnam and VA has conceded that he was exposed to herbicides in service.  

The record also reflects that he has had both throat cancer and cancer of the lymph nodes.  He was afforded a VA examination in January 2013.  The examiner noted that the Veteran had throat cancer, vallecula, and base of tongue, status-post chemo-radiation therapy, in remission.  She cited the National Cancer Institute definition which notes that when cancer begins in the front 2/3 of the tongue it is considered to be a type of oral cavity cancer and that when the cancer begins in the back third of the tongue it is considered to be a type of oropharyngeal or throat cancer.  She added that the Veteran's cancer was also not of the lung, bronchus, larynx, and/or trachea.  Additionally, the examiner determined that it was as likely as not the Veteran's cancer of the lymph node (both sides of the throat) is due to his claimed throat cancer.  The Board notes that while there are conditions subject to presumptive service connection based on exposure to herbicides during service; neither oral/throat cancer or cancer of the lymph nodes are associated with such exposure.  See 38 U.S.C.A. §§ 1113, 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (e) (2016).  Notably, the VA examiner specifically indicated that the Veteran's cancer was not a respiratory cancer.  However, despite the presumptive regulations, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).  In this case, the VA examiner failed to address the relationship of the Veteran's cancers to service, to include whether they were directly due to exposure to herbicides.  Therefore, an addendum opinion must be obtained. 

The Veteran has reported that his physicians have related his throat cancer to his herbicide exposure in service.  He is advised that such a statement is not a medical opinion for the purposes of establishing causation as it is second hand, but rather he needs to submit an actual medical opinion from his physician(s).  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (The connection between what a physician said and the layman's account of what the physician purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim for service connection.)  Additional assistance is necessary to help him develop this theory of entitlement.

Also, it appears that the letter the Veteran sent expressing his desire to cancel his hearing due to ongoing medical issues is not included in the file.  See August 19, 2016 letter from the Veteran's representative which references the Veteran's letter.  The letter may have contained information relevant to the claim on appeal, so the Veteran should be afforded an opportunity to resubmit the letter, if he so desires.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Please obtain any updated VA and non-VA treatment records regarding the Veteran's claims.

2. Send the Veteran a letter advising him that he can:

a. resubmit his letter (dated in July or August 2016); and
b. That additional information and evidence is needed regarding his statement in his April 2016 VA Form 9 that his "doctors think exposure to Agent Orange is the cause of my throat cancer with 2d conditions of cancer of the lymph nodes."  Advise the Veteran that the following types of information and/or evidence would be helpful in establishing his claim:

i. A complete copy of his relevant treatment records is needed and, if there are outstanding records, he should either submit those records to VA himself or identify them so that VA can obtain them for him (for any outstanding private treatment records he should provide VA with a completed release form); and
ii. A medical statement directly from his doctor(s) regarding the likely cause of his throat and lymph node cancers.  In the statement(s), the private physician(s) should set forth his/her medical findings, his/her opinion as to causation (medical etiology) and the basis for his/her medical opinion (i.e., the evidence relied upon, e.g., treatment records, medical treatise, etc.).  For VA benefits purposes, a favorable medical opinion is one that indicates that there is at least a 50 percent probability of a relationship between the eye disability and the claimed cause.

3. Thereafter, the AOJ should obtain a supplemental VA opinion to determine the etiology of the Veteran's throat cancer and cancer of the lymph nodes.  The opinion provider is requested to review all pertinent records associated with the claims file.  

(a) The opinion provider should determine whether the Veteran's throat cancer is at least as likely as not (50 percent or more probability) related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).

(b) The opinion provider should also determine whether the Veteran's cancer of the lymph nodes is at least as likely as not related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 
      
4. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


